DETAILED ACTION   
1.	This office action is in response to the communication filed on 10/26/2020. 

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
I.	Claims 1-2 drawn to a portable storage system comprising a microcontroller, wherein the microcontroller has a mathematics coprocessor, classified in G06F 21/105.
II.	Claims 1, 3-5 and 16 drawn to a method for putting a data logger and a module that the data logger communicates with into a sleep mode and performs: (i) periodically waking up the data logger and the module, and/or (ii) allowing a module to stay in an awake mode, save data at a local memory, and issue an interrupt signal to wake up the data logger when the local memory becomes full or when a sensor/transceiver reading exceeds or falls below a threshold value, classified in G06F 21/50.
Claims 1, 3-4, 6-8 drawn to a method to calculate the position of a portable system by triangulating data from a sensor module or transceiver module, classified in G06F 21/00.
IV.	Claims 1 and 13-15 drawn to a method for allowing a portable storage system to operate only if (i) inside an area around a waypoint, (ii) inside a defined area during a time slot, (iii) inside an area associated with a waypoint, and satisfy operation condition, and/or (iv) a correct password is entered at a defied area and a time slot, classified in G06F 21/30.
V.	Claims 1, 3-4, 6-7, 9-12 and 17-20 drawn to method for (i) receiving data from sensor module, transceiver module, system module operational parameters, events, system hardware and software errors, and external systems; (ii) analyzing the data to derive the context in which the data were created; (iii) comparing the analyzed data and the context with a mission description to detect deviations from the mission description; and taking an action in response to the deviations, classified in G06F 21/86.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, and the claims to the different species do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the claimed limitations recited in the body of claim 1 are generic for claims 1-16.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (i) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; (ii) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or (iii) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	A telephone call was made and a message was left to attorney Franco S. De Liguori on 08/10/2022 to request a discussion to the above restriction requirement, but received no response from the attorney as of 08/15/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUAN V DOAN/Primary Examiner, Art Unit 2499